NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MARK ANDREW KALINA,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D17-4995
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Chris Helinger,
Judge.

Mark Andrew Kalina, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Kalina v.

State, 222 So. 3d 1216 (Fla. 2d DCA 2017) (table decision); Kalina v. State, 185 So. 3d

1243 (Fla. 2d DCA 2015) (table decision); Kalina v. State, 88 So. 3d 161 (Fla. 2d DCA

2011) (table decision); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



NORTHCUTT, KELLY, and LUCAS, JJ., Concur.